Citation Nr: 0201212	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  95-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Timeliness of an appeal from the denial of a claim of 
entitlement to service connection for skin disease as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO).

Pursuant to an opinion of VA General Counsel, VAOPGCPREC 9-
99, the Board notified the veteran of its intent to consider 
the timeliness of his appeal with respect to his claim of 
entitlement to service connection for skin disease as a 
result of exposure to herbicides, by letter of November 6, 
2001.  It was essentially contended that the veteran failed 
to file a timely and adequate substantive appeal regarding 
the above-mentioned claim within 60-days from issuance of the 
statement of the case, or within one year of being notified 
of the rating action denying service connection.  To date, 
the veteran has not responded.

The veteran also appealed rating actions denying service 
connection for PTSD and a respiratory disease.  Service 
connection and a 100 percent disability evaluation for PTSD 
with major depression were subsequently granted in a February 
1999 rating decision.  As such, there is no longer an 
outstanding issue of fact or law pertaining to this claim.  
See Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).  As 
for the respiratory disability, service connection was denied 
in July 1995 and February 1999 rating actions.  The veteran 
was notified of the latter rating action in February 1999 and 
was issued a statement of the case in April 1999.  There has 
been no substantive appeal received regarding this matter and 
the Board does not have jurisdiction of it.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the agency of 
original jurisdiction.

2.  The RO rendered determinations with respect to a claim of 
entitlement to service connection for skin disease as a 
result of exposure to herbicides, and an application to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), in a January 1995 rating decision.

3.  The veteran was informed of these determinations, as well 
as his appellate rights and time limits, by VA letter dated 
February 9, 1995.

4.  The veteran filed a timely notice of disagreement of the 
determinations regarding his skin disease and PTSD claims.  
These claims were the subject of a statement of the case 
issued on July 17, 1995.

5.  In August 1995, the veteran filed a substantive appeal 
with respect to his PTSD claim only.  There was no 
correspondence received that could be construed as a 
substantive appeal on the skin disease issue until November 
1999.  The veteran did not submit additional pertinent 
evidence after mailing of the statement of the case and on or 
before February 9, 1996.   

6.  The veteran did not file a timely and adequate 
substantive appeal within 60-days from issuance of the 
statement of the case, or within one year of being notified 
of the rating action denying his skin disease claim.


CONCLUSION OF LAW

The veteran did not timely and adequately perfect an appeal 
of the portion of the RO's January 1995 rating decision 
denying entitlement to service connection for skin disease as 
a result of exposure to herbicides.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (2001); 66 Fed. Reg. 
50318, 50319 (2001); to be codified at 38 C.F.R. §§ 20.302, 
20.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100 et seq.; see also Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)). 

In this case, the veteran was notified of Board's intent to 
consider the timeliness of his appeal with respect to his 
skin disease claim in a letter of November 6, 2001.  He 
failed to respond.

Accordingly, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

The New Orleans VARO denied the veteran's claim of 
entitlement to service connection for a skin rash due to 
Agent Orange exposure, as well as his application to reopen a 
claim of entitlement to service connection for PTSD.  The 
veteran was informed of these determinations, as well as his 
procedural and appellate rights, by VA letter dated February 
9, 1995. 

As a matter of right, when the RO issued a decision with 
respect to the veteran's skin disease and PTSD claims in 
1995, he was also entitled to appeal the decision to the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001).  The statutes governing an appeal to the Board 
are set forth in Chapter 71, title 38, United States Code.  
The law provides, "An application for review on appeal shall 
not be entertained unless it is in conformity with this 
chapter."  38 U.S.C.A. § 7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2001).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and is not at issue 
in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.302(a) (2001).

The RO issued the veteran a statement of the case with 
respect to his skin disease and PTSD claims on July 17, 1995.

The law provides that the appeal must be filed within 60-days 
from the date that the agency of original jurisdiction (the 
RO in this case) mails the SOC to the appellant, or within 
the remainder of the one year period from the date of the 
mailing of the letter notifying the appellant of the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2001).  The date of mailing of 
the SOC is presumed to be the date of the statement of the 
case.  Id.  The time period may, however, be extended for a 
reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2001).

In a precedent opinion, however, the General Counsel held 
that VA must provide the claimant with a 60-day period of 
time in which to file a substantive appeal following issuance 
of an SSOC even if the one-year appeal period will expire 
before the 60-day period ends. VAOPGCPREC 9-97.  The Board is 
bound in its decisions by the precedent opinions of the 
General Counsel.  38 U.S.C.  7104(c). Moreover, 38 CFR 20.302 
and 20.304 were amended in October 2001 to conform to that 
General Counsel opinion.  As amended, these rules clarify 
that, where a claimant submits additional pertinent evidence 
within one year of the challenged AOJ decision, and that 
evidence requires the preparation of an SSOC, the time to 
file a substantive appeal shall end not sooner than 60 days 
after the AOJ mails that SSOC.  

Except in the case of simultaneously contested claims, if a 
claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and that evidence requires, in accordance 
with Sec. 19.31 of this title, that the claimant be furnished 
a Supplemental Statement of the Case, then the time to submit 
a Substantive Appeal shall end not sooner than 60 days after 
such Supplemental Statement of the Case is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the 1-year appeal period.  66 Fed. Reg. 50318, 
50319 (2001); to be codified at 38 C.F.R. §§ 20.302.  

Filing additional evidence does not extend time limit for 
appeal.  Except as provided in § 20.302(b) of this part, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
66 Fed. Reg. 50318, 50319 (2001); to be codified at 38 C.F.R. 
§§ 20.304.  

Because this is a rule of agency practice, this rule was 
published in October 2001 as a final rule.  5 U.S.C. 
553(b)(3)(A).  In addition, because this amendment 
constitutes a liberalizing change relieving a restriction and 
is an interpretative rule, this amendment is not required to 
be published 30 days prior to its effective date.  5 U.S.C. 
553(d).  In this case, since the Board is bound by the 
precedent opinions of the General Counsel, 38 U.S.C.A. 
7104(c), the amendment is retroactively effective to February 
11, 1997, the effective date of the precedent opinion upon 
which it is based.  

The uncontroverted record shows that, in August 1995, the 
veteran filed a VA Form 9, Appeal to the Board, wherein he 
stated, "I believe that I have shown a definite diagnosis of 
post  traumatic stress syndrome and I believe that I have 
identified stressors relating to the diagnosis.  I have 
further believe [that] all necessary evidence has been 
provided and that a 100% rating should be awarded.  I believe 
[that] the doctrine of reasonable doubt should be considered 
and the rating sought is warranted."  The regional office 
accepted this statement as your Substantive Appeal with 
respect to both your skin rash and PTSD claims.  However, the 
Board declines to do so.  

Although additional evidence was thereafter received, and a 
supplemental statement of the case was issued on February 23, 
1999, neither the veteran nor his accredited representative 
filed any statement that could reasonably be construed as a 
substantive appeal as to your skin rash claim within 60 days 
of the supplemental statement of the case.  The initial 
correspondence expressing a desire to appeal the issue of 
service connection for a skin rash was received from the 
representative and was dated in November 1999, substantially 
beyond the time permitted for perfecting the appeal.

The veteran did not submit additional pertinent evidence 
related to his claim of service connection for a skin rash 
after the mailing of the statement of the case and within the 
one year period that he was notified of the rating action in 
February 1995.  Similarly, there is no correspondence of 
record showing a request for an extension of time to file the 
substantive appeal.  Consequently, no question of good cause 
for untimely filing of a substantive appeal is for 
consideration.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.303 (2001).  

In November 2001, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the claim of entitlement to service 
connection for skin disease as a result of exposure to 
herbicides, was timely and given an opportunity to request a 
hearing or present argument related to this timeliness issue.  
See 38 C.F.R. § 20.203 (2001).  That letter did not mention 
the change in the regulations regarding finality.  Although 
the Board has the obligation to assess its jurisdiction, it 
must consider whether doing so in the first instance is 
prejudicial to the appellant.  Cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The November 2001 letter to the appellant 
provided him notice of the pertinent regulations, as well as 
notice of the Board's intent to consider this issue.  As has 
been discussed, the liberalizing regulations that were 
published in October 2001 do not directly pertain to the 
veteran's circumstances, because he did not submit additional  
pertinent evidence related to his claim of service connection 
for a skin rash after the mailing of the statement of the 
case and within the one year period that he was notified of 
the rating action in February 1995.  Moreover, the additional 
document that could be construed as a substantive appeal was 
not received within the 60 day period following the issuance 
of the most recent supplemental statement of the case.  He 
was given 60 days to submit argument on 

the timeliness issue and provided an opportunity to request a 
hearing.  He did not do so.

In considering the aforementioned laws and regulations, it is 
important to bear in mind that the Board is expounding upon 
an adjudication system deliberately designed by Congress to 
be pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

In this case, however, the Board finds that the veteran did 
not file a timely and adequate substantive appeal within one 
year of being notified of the rating action denying his claim 
of entitlement to service connection for skin disease as a 
result of exposure to herbicides.  Where there is no timely 
substantive appeal, the appeal is not in conformity with 
chapter 71, title 38, United States Code, and the Board may 
not entertain the application for appeal as a matter of law.  
38 U.S.C.A. § 7108 (West 1991).  Consequently, the veteran's 
appeal, with respect to his claim of entitlement to service 
connection for skin disease as a result of exposure to 
herbicides, must be dismissed.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5100 et seq.; 
see also Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  For the reasons set 
forth above, the Board finds that the veteran has not 
perfected an appeal as to his claim of entitlement to service 
connection for skin disease as a result of exposure to 
herbicides, and there is no reasonable possibility that 
further assistance or development of the claims at the RO-
level would change that determination.


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for skin disease as a 
result of exposure to herbicides is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

